          Case 2:19-cv-08821-DSF-AGR Document 7 Filed 10/15/19 Page 1 of 2 Page ID #:18

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                                             81,7(' 67$7(6 ',675,&7 &2857
                                                                                                               IRUWKH
                                                                                          Central District of California
                                                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                                        (GJDU &DUULOOR

                                               Plaintiff

                                                    Y                                                                   &LYLO$FWLRQ1R 2:19-cv-08821 DSF (AGRx)
    0DU\ 6P\UQLRWLV LQ LQGLYLGXDO DQG UHSUHVHQWDWLYH FDSDFLW\ DV WUXVWHH RI WKH 6P\UQLRWLV /LYLQJ 7UXVW
   &KULVWRV 6P\UQLRWLV LQ LQGLYLGXDO DQG UHSUHVHQWDWLYH FDSDFLW\ DV WUXVWHH RI WKH 6P\UQLRWLV /LYLQJ 7UXVW
                   % 6 .KXOQD &RUSRUDWLRQ D &DOLIRUQLD &RUSRUDWLRQ DQG 'RHV 



                                             Defendant


                                                                                      6800216,1$&,9,/$&7,21

7R (Defendant’s name and address)                               0DU\ 6P\UQLRWLV LQ LQGLYLGXDO DQG UHSUHVHQWDWLYH FDSDFLW\ DV WUXVWHH RI WKH 6P\UQLRWLV /LYLQJ 7UXVW
                                                                 3HOOHW 6W 'RZQH\ &$ 

                                                                 &KULVWRV 6P\UQLRWLV LQ LQGLYLGXDO DQG UHSUHVHQWDWLYH FDSDFLW\ DV WUXVWHH RI WKH 6P\UQLRWLV /LYLQJ 7UXVW
                                                                 3HOOHW 6W 'RZQH\ &$ 

                                                                 % 6 .KXOQD &RUSRUDWLRQ D &DOLIRUQLD &RUSRUDWLRQ
                                                                 FR 5RPDQD &KRZGKXU\
                                                                  )LUHVWRQH %OYG
                                                                 'RZQH\ &$ 



              $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH 5XVVHOO +DQG\ (VT 6%1 
                                                                  /LQGD 9LVWD 5RDG 6XLWH 
                                                                 6DQ 'LHJR &$ 
                                                                 3KRQH     ID[



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                                                                       OURT
                                                                                                                             CLERK OF COURT


'DWH                     10/15/2019
                                                                                                                                              Signature
                                                                                                                                                 naatture of Clerk oorr Deputy Clerk
         Case 2:19-cv-08821-DSF-AGR Document 7 Filed 10/15/19 Page 2 of 2 Page ID #:19
$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 2:19-cv-08821 DSF (AGRx)

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
